Citation Nr: 1626339	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse, J.C.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In February 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned, and a transcript is associated with the record.  The case was remanded by the Board in April 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran underwent a new VA examination in May 2015 pursuant to a Board remand.  After review of the examination report, as well as the June 2015 addendum, the Board finds that an additional VA examination should be obtained.  The VA examiner was specifically asked to comment on the Veteran's numerous complaints of headaches during service, and whether they were associated with his current sleep apnea.  The examiner indicated the Veteran only complained of in-service headaches twice, which were transient and symptomatic.  However, a review of the Veteran's service treatment records indicate complaints of chronic headaches associated with allergic rhinitis.  Therefore, the Board finds that the May 2015 examination is inadequate because it is incomplete and fails to fully address the Board's questions.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an additional examination be provided, which also discusses whether the Veteran's current sleep apnea is secondary to his service-connected vasomotor rhinitis with headaches, or any other service-connected disability.  See also June 2016 Brief (stating sleep apnea is due to service-connected orthopedic conditions, which prevent the Veteran from maintaining physical activity and led to obesity).  Supplemental notice regarding a secondary service connection theory of entitlement is also needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran appropriate VCAA-mandated notice regarding service connection for sleep apnea on a secondary basis.  He should have adequate opportunity to respond.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the sleep apnea on appeal; this specifically includes treatment records from Dr. J.M. from February 2014 to the present and from the North Florida/South Georgia Veterans Health System from March 2010 to the present.

3. After completing directive (1)-(2), the AOJ should schedule the Veteran for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his sleep apnea.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to service?  It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's complaints of headaches in service were signs of in-service sleep apnea or prodromal manifestations of sleep apnea.

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to his service-connected disabilities, to especially include vasomotor rhinitis with headaches and orthopedic disabilities (cervical spine degenerative disc disease, left upper extremity radiculopathy, left foot pes planus)?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's report that he no longer has headaches since using a CPAP, as well as his report that he is unable to exercise due to his service-connected orthopedic disabilities, which has led to obesity.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by his service-connected disabilities, to especially include vasomotor rhinitis with headaches and orthopedic disabilities (cervical spine degenerative disc disease, left upper extremity radiculopathy, left foot pes planus)?  Aggravation is an increase in severity beyond the natural progress of the disorder.   It is requested that the rationale for this opinion include some discussion regarding the Veteran's report that he no longer has headaches since using a CPAP, as well as his report that he is unable to exercise due to his service-connected orthopedic disabilities, which has led to obesity.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




